Title: James Madison to Nicholas P. Trist, 3 June 1830
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 June 3. 1830
                            
                        
                        
                        Your favour of May 29 was duly recd. The construction put, in the Presidents message, on the Veto in 1817 agst.
                            the power of Congress as to internal improvements, could not fail to surprize me. To my consciousness that the Veto was
                            meant to deny, as well the appropriating, as the executing & jurisdictional branches of the power, was added, the
                            fact that as far as has ever fallen under my notice, the references to the Veto, have, without a single previous
                            exception, so understood it. It happens, odd as it may seem, that I cannot find among my papers, printed or manuscript, a
                            copy of my message. The Edition of State papers by Wait, which I have, is not brought down to that date. I cannot
                            therefore ascertain from the entire text, whether the fault in any degree lies there. I feel much confidence that the
                            misconstruction is the effect of a too slight & hasty examination of the document. I am sorry for the error, on
                            every account: and am aware of what I owe to the kind sensibility which prompted your wish to correct it. As this will
                            probably be done from some quarter or other thro’ the Gazettes, and justice, as far as I am concerned, be involved in the
                            correction, I hope you will consult in this as in all cases, rather the delicacy of your position, than the friendly
                            impulses which ought to be under its controul.
                        Since my letter to you on the nullifying doctrine, I have been led into correspondences in which some
                            additional views of the subject were introduced. The two facts I am induced to mention, are 1. that the printed address of
                            the Virginia Assembly in -98 to the people, gives no countenance to the doctrine, any more than the debates on the
                            Resolutions. 2. that the term "nullification" in the Kentucky Resolutions, belongs to those of -99 with which Mr. Jefferson had nothing to do, as is proved by his letter to Mr. W. C. Nicholas in Vol. 3. p.
                            429 of his Correspondence. The Resolutions of -98. drawn by him, contain neither that nor any equivalent term. With
                            cordial salutations
                        
                        
                            
                                James Madison
                            
                        
                    